DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara (Pub. No.: US 5774195) and further in view of Karr (Pub No.: US 2003/0119469A1), Coppola (Pub. No.: US 2007/0183014A1) and (JP 3 009044 B2  NAKAZAWA  (ICOM INC 14 February 2000 translation provided JPH02309712A).
With respect to claim 1, 11, 12, 13:
Miyahara discloses a receiver comprising a first oscillator (fig. 8, item 1013), a second oscillator (fig. 8, item 1016), a controller operable to control frequencies to which the first and second oscillators are tuned (fig. 8, item 1012), and a discrimination circuit operable to receive and monitor transmitted signals (fig.7, item 21); wherein the discrimination circuit is configured to receive a signal at a first transmission frequency determined based on a first tuned frequency to which the first oscillator is tuned, and to determine, in a capture time period, whether data is being transmitted at the first transmission frequency; wherein the controller is configured to tune, in a tuning time period, the second oscillator to a second tuned frequency; and wherein each tuning time period is shorter than each capture time period (col. 3, line 15-44). 
Miyahara discloses the claimed invention but not in explicit especially tuning time and second tuned frequency different from the first tuned frequency and the first and second oscillators being tuned in turn to one another and within the capture time period of the other of the first and second oscillators;
Karr discloses oscillator tuning with the time period (parag. 0012-0013).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Karr into the teaching of Miyahara for automatically tuning an antenna.
Coppola discloses second tuned frequency different from the first tuned frequency (abstract and parag. 0014).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Coppola into the teaching of Miyahara in view of Karr in order to provide a multiple frequency source system and 
permitting the concurrent generation of two or more frequencies while minimizing the interaction between the concurrently operating signals.
NAKAZAWA discloses the first and second oscillators being tuned in turn to one another and within the capture time period of the other of the first and second oscillators (fig. 1, item 4A and 4B represents two oscillators that are tuned in turn to one another and within the captured period time as in fig. 1 and fig. 2.  Discrimination circuit (5A) is configured to receive a signal at a first transmission frequency determined based on a first tuned frequency to which the first oscillator is tuned, and to determine, in a capture time period, whether-data-is being transmitted at the first transmission frequency (this is the operation of a squelch circuit; wherein the controller is configured to tune, in a tuning time period, the second oscillator to a second tuned frequency). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of NAKAZAWA into the teaching of Miyahara in view of Karr and Coppola in order to shorten a scanning time.
With respect to claim 3: 
 Miyahara discloses a receiver according to claim 1 wherein, after determining whether data is being transmitted at the first transmission frequency,3 the discrimination circuit is configured to receive signals at a second transmission frequency determined based on the second tuned frequency, and to determine whether data is being transmitted at the second transmission frequency (col. 3, line 15-44).
With respect to claim 4:
Miyahara discloses a receiver wherein the discrimination circuit is configured to determine whether data is being transmitted at the second transmission frequency during a further capture time period; wherein the controller is configured to tune, in a further tuning time period, the first oscillator to a third tuned frequency; and wherein the further tuning time period is shorter than the further capture time period (col.9, line 37-53 and col.9, line 52-col.10, line 10).
With respect to claim 7:
Miyahara discloses a receiver according further comprising one or more further oscillators (fig.8, with oscillators 1013, 1016 and 1023).  
With respect to claim 8:
Miyahara discloses a receiver according to further comprising a first connection connecting the controller to the first and second oscillators; and a second connection configured to connect the discrimination circuit to the first and second oscillators (fig. 4 shows discriminators 21, 22 connected to demodulator).  
With respect to claim 9:
Miyahara discloses a receiver according to wherein the second connection comprises a switch configured to connect one of the oscillators to the discrimination circuit, while disconnecting the other oscillators from the discrimination circuit (fig.4, with item 4 connected to discriminators 21, 22).
With respect to claim 10:
 Miyahara discloses a receiver wherein the controller is configured to control the switch (abstract and fig.8, item 1012 controlling switch 1020).
With respect to claim 14:
Miyahara discloses a carrier containing the computer program of claim 13 wherein the carrier is one of an electronic signal, optical signal, radio signal, or non-transitory computer readable storage medium (col.2, line 6-17).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649